                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


ROBIN BENNETT,                               )   CASE NO. 1:18CV919
                                             )
       Plaintiff,                            )   JUDGE JOHN R. ADAMS
                                             )
    -vs-                                     )
                                             )   MEMORANDUM OF OPINION
COMMISSIONER                                 )   AND ORDER
OF SOCIAL SECURITY,                          )
                                             )
       Defendant.                            )


       On January 30, 2019, the Magistrate Judge in this matter submitted a report and

recommendation (Doc. 15) recommending that the Court REVERSE and REMAND this matter

for further proceedings.

       Fed. R. Civ. P. 72(b) provides that the parties may object to a report and recommendation

within fourteen (14) days after service. No objections have been filed in this matter. Any further

review by this Court would be a duplicative and inefficient use of the Court’s limited resources.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); Howard v. Sec’y of Health and Human Servs., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).

       Accordingly, the report and recommendation of the Magistrate Judge is hereby adopted.

The decision of the Commissioner is hereby REVERSED and the matter is REMANDED for

further proceedings.

       IT IS SO ORDERED.

Dated: March 13, 2019                               /s/ John R. Adams_______________
                                                    JOHN R. ADAMS
                                                    UNITED STATES DISTRICT JUDGE
